Exhibit 10.15

AMENDMENT #7

This amendment of lease is made on June 12, 2014 between SUNTREE GARDENS, LLC
(“Lessor”) and SORRENTO THERAPEUTICS, INC., A DELAWARE CORPORATION. (“Lessee”).

 

I. Recital: This amendment of lease is made with reference to the following
facts and objectives:

 

  A. Sorrento Therapeutics, Inc., a Delaware Corporation (Lessee) and, Suntree
Garden, LLC (Lessor) are parties to that certain lease made and entered into as
of July 28, 2009 (“Original Lease”), and subsequently amended, relating to the
Premises located in the Building at 6042 Cornerstone Court West, San Diego, CA.

 

  B. The parties to the lease desire to amend the lease.

 

  C. Now, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree and modify the lease as
follows:

 

II. Premises: Suites A2, B1, B2, C1, C2, D1, D2, E1, E2 consisting of
approximately 18,531 square feet of rentable space. (It includes all rentable
space in the 6042 building except Suite A1.) The actual size shall be confirmed
per BOMA standards.

 

III. Lease Term: The term of the Lease shall be 7/1/2014 to 3/31/2016.

 

IV. Rent: The monthly base rent shall be:

 

Prior to 7/1/2014    Per previous agreements    7/1/2014 – 3/31/2016   
$21,495.96 ($1.16 psf)   

In case Suites E1, E2 are not available for occupancy on 7/1/2014, then base
rent and CAM charge shall be reduced by that amount corresponding to 5,966
square feet of rentable space, until the time Suites E1, E2 shall be available
for occupancy.

 

V. Upon execution of this amendment, Lessee shall pay Lessor $8,531.38 for the
first month’s rent and estimated CAM Charge for Suite E1, E2; and $8,808.21
security deposit. Total amount to be paid shall be $17,339.59.

 

VI. Premises Condition: Lessee accepts the Premises in their current as-is
condition. Lessor shall deliver the Premises to Lessee in a clean condition, and
warrants all electrical, plumbing, and HVAC systems shall be in working
condition on that date.

 

VII. Tenant Improvement Credit: Lessor shall reimburse Lessee (up to $40,000)
for out-of-pocket expenses which Lessee shall have incurred for improvement of
the Premises.

 

LOGO [g756095ex10_15pg001a.jpg]      LOGO [g756095ex10_15pg001b.jpg]

 

    

 

Initial      Initial

[Type text]

 

Page 1 of 2



--------------------------------------------------------------------------------

VIII. Parking: Lessee shall receive a total of 48 parking spaces at no cost,
(including any reserved parking spaces currently assigned to Suites E1, E2).

 

IX. CAM charges: Lessee shall pay its share of operating expenses for all spaces
outlined in II above.

 

X. Utilities: Lessee shall pay for gas and electricity for its suites. Water and
trash removal are included in the CAM charges.

 

XI. Options to Extend: There shall be no options to extend. Any lease extension
shall be negotiated as needed.

 

XII. Effective of Lease: Except as set forth in this executed Amendment #7 to
the Lease, all other terms and conditions of the Original Lease, as amended by
previous amendments, shall continue in full force and effect.

In witness thereof, the parties hereto execute this agreement on the dates
indicated below:

 

Lessor     Lessee SUNTREE GARDEN LLC.     SORRENTO THERAPEUTICS, Inc., a
Delaware Corporation By:  

/s/ David Wen

    By:  

/s/ Richard Vincent

Title:  

Managing Director

    Title:  

CFO

Date:  

6/16/2014

    Date:  

6/13/14

[Type text]

 

Page 2 of 2